Citation Nr: 0727553	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-19 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of a foreign 
body in the right eye.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 and from January 1981 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the veteran's claim for service 
connection for residuals of a foreign body in the right eye 
was previously denied in a previous rating decision.  
However, while new and material evidence is generally 
necessary to reopen a claim for service connection, not all 
of the service medical records were of record prior to the 
initial final decision.  Therefore pursuant to 38 C.F.R. 
§ 3.156(c), where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  



FINDING OF FACT

The veteran does not have a current right eye condition to 
include residuals of a foreign body in the right eye, that 
arose during service or that is otherwise related to active 
service.  


CONCLUSION OF LAW

A right eye condition was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In April 2003, the veteran was provided with notice which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  However, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date until March 2006.  
While this notice was not provided prior to the first RO 
adjudication of the claim, the notice was provided by the AMC 
prior to the transfer and re-certification of the veteran's 
case to the Board after the March 2006 Board remand.  The 
veteran and his representative have had time to consider the 
content of the notice, present argument, and respond with any 
additional evidence or information relevant to the claim.  
Furthermore, the record does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The record shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
private medical records, and VA medical records.  The veteran 
underwent VA examination.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Analysis

The veteran contends that he currently has a right eye 
condition which is the result of his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Review of the veteran's service medical records revealed that 
examination and report of medical history upon enlistment, 
dated November 1976, noted normal eyes and no complaints of 
eye trouble.  Medical records dated December 1979 indicated 
that the veteran complained of pain and twitching in right 
eye and was provided with a diagnosis of low astigmatism.  
The veteran reported eye trouble in December 1979 report of 
medical history upon separation, that was clarified as an 
astigmatism with no sequale.  The December 1979 separation 
examination noted normal eyes.  

A November 1980 VA examination noted that the veteran had 
complaints of a foreign body in the right eye during service, 
but that he recovered after having the eye bandaged for one 
week.  The examiner provided a diagnosis of mild astigmatism 
in the right eye but no residual injury or disease of the 
right eye.

Medical records for the veteran's second period of service 
were silent as to any complaints of or treatment for an eye 
condition.  In a December 1980 enlistment examination and 
report of medical history, the veteran did not complain of 
any eye trouble, and normal eyes were noted.  Separation 
examination dated November 1983 similarly noted normal eyes 
with no complaints of eye trouble.

The veteran submitted records from his optometrist dated 
December 2002 and August 2003.  The December 2002 record 
indicated a normal examination with the exception of 
subconjunctival hemorrhage temporarily in the left eye.  The 
August 2003 record indicated conjunctivitis, but an otherwise 
normal examination.  

While there are complaints of right eye pain and twitching in 
service, there is no objective medical evidence showing a 
current diagnosis of a right eye condition.  The Board notes 
that while the veteran was treated for a right eye condition 
in December 1979 (during service), no abnormalities of the 
eye were noted on his December 1979 separation examination.  
Additionally, while the veteran noted eye trouble on his 
December 1979 report of medical history, the examiner noted 
that the veteran was treated for a right eye condition that 
had no sequale.  Furthermore, service medical records from 
the veteran's second period of service were silent as to any 
complaints of or treatment for an eye condition.  The veteran 
did not report any eye trouble upon entrance or separation, 
and both entrance and separation examinations noted normal 
eyes.  

The post-service medical records show that in November 1980, 
the veteran had no residual injury or disease of the right 
eye.  The August 2003 treatment record indicated 
conjunctivitis but otherwise normal eyes.  There is no 
evidence of the veteran having a chronic conjunctivitis 
disorder.  Even if such a condition was fond, there is no 
evidence that such condition is related to service.  In this 
regard, the veteran's service medical records are negative 
for a finding of conjunctivitis.

The only evidence of the veteran having a current right eye 
disability related to service is the veteran's assertion.  
The veteran has not provided any medical evidence to support 
his assertion.  As a lay person, the veteran lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).

As there is no competent medical evidence showing a current 
diagnosis of a right eye condition which is related to 
service, the Board must find that there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Consequently, the claim of service connection must be denied.


ORDER

Service connection for a right eye condition is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


